Exhibit 10.1

 

ASSIGNMENT & DELEGATION OF ADMINISTRATIVE SERVICES AGREEMENTS, UNDERWITING
AGREEMENTS, AND SELLING AGREEMENTS

 

BETWEEN

 

ALFS, INC.

 

AND

 

ALLSTATE LIFE INSURANCE COMPANY, ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK,
CHARTER NATIONAL LIFE INSURANCE COMPANY, INTRAMERICA LIFE INSURANCE COMPANY,
ALLSTATE DISTRIBUTORS, LLC, ALLSTATE FINANCIAL SERVICES, LLC & LINCOLN BENEFIT
LIFE COMPANY,

 

 

This agreement (hereinafter “Agreement”) entered into this 1st day of September,
2011 between ALFS, Inc. (hereinafter “ALFS”) and Allstate Life Insurance Company
(hereinafter “ALIC”), Allstate Life Insurance Company of New York (hereinafter
“ALNY”), Allstate Distributors, LLC (hereinafter “ADLLC” ), Charter National
Life Insurance Company (hereinafter “Charter”), Intramerica Life Insurance
Company (hereinafter “Intramerica”), Allstate Financial Services, LLC
(hereinafter “AFS”) and Lincoln Benefit Life Company (hereinafter “LBL”). 
Collectively, ALFS, ALIC, ALNY, ADLLC, Charter, Intramerica, AFS, and LBL shall
be referenced herein as “the Parties.”

 

WHEREAS, ALIC has decided, in order to streamline corporate structure, enhance
administrative simplicity, and better reflect ALIC’s business strategy, to merge
ALFS into ADLLC on or about April 29, 2011; and

 

WHEREAS, both ALFS and ADLLC are registered broker-dealers subject to the
jurisdiction of the Financial Industry Regulatory Authority (“FINRA”); and

 

WHEREAS, the merger must be submitted for review to FINRA; and

 

WHEREAS, the Parties have previously entered into various administrative service
agreements, principal underwriting agreements, selling agreements, information
sharing, and wholesaling agreements (collectively “Agreements”); and

 

WHEREAS, the Parties agree that ALFS should assign ALFS’ rights and delegate
ALFS’ duties to ADLLC under the Agreements; and

 

WHEREAS, ADLLC agrees to accept assignment of ALFS’ rights and duties to ADLLC
under the Agreements; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties agree that such assignment and delegation under the
Agreements should be documented,

 

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein the Parties hereto agree as follows:

 

 

I.                                      Agreements:  Assignment & Delegation:

 

A.                                 ALFS hereby assigns ALFS’ rights and
delegates ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and
delegation of duties under the Administrative Agreement between Allstate Life
Insurance Company (“ALIC”), ALFS, Inc. and Allstate Life Insurance Company of
New York (“ALNY”) dated June 1, 1993, for the provision of personnel services
and assumption of financial and administrative responsibility by ALIC and ALNY. 
To the extent that the contract contains anti-assignment or
assignment/termination provisions, such provisions are waived by this assignment
or rights and delegation of duties.

 

B.                                  ALFS hereby assigns ALFS’ rights and
delegates ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and
delegation of duties under the  Administrative Services Agreement between
ALFS, Inc. and Allstate Life Insurance Company, Lincoln Benefit Life Company and
Charter National Life Insurance Company (the “Companies”) effective January 1,
2000, whereby the Companies assume from ALFS financial and administrative
responsibility for expenses and services, including but not limited to rent of
premises, utilities, employee compensation (including taxes and benefits),
computer hardware/software, postage, printing, office supplies, telephone,
travel, financial, accounting, legal, regulatory, marketing and administrative
services in connection with the marketing and distribution by ALFS of certain
variable insurance contracts on behalf of the Companies. To the extent that the
contract contains anti-assignment or assignment/termination provisions, such
provisions are waived by this assignment of rights and delegation of duties.

.

 

C.                                 ALFS hereby assigns ALFS’ rights and
delegates ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and
delegation of duties under the Administrative Services Agreement Administrative
Services Agreement between Allstate Life Insurance Company of New York (“ALNY”)
and ALFS, Inc. (“ALFS”) effective January 1, 2002, wherein ALFS will serve as an
underwriter and distributor of variable insurance contracts issued by ALNY.  To
the extent that the contract contains anti-assignment or assignment/termination
provisions, such provisions are waived by this assignment of rights and
delegation of duties.

 

 

D.                                 ALFS hereby assigns ALFS’ rights and
delegates ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and
delegation of duties under the

 

--------------------------------------------------------------------------------


 

Amended and Restated Principal Underwriting Agreement between Allstate Life
Insurance Company (“ALIC”) and ALFS, Inc. (“ALFS”) effective June 1, 2006,
wherein the Principal Underwriting Agreement between ALIC and ALFS effective
May 1, 1999, with respect to variable annuity contracts is amended and restated
concerning compensation.  To the extent that the contract contains
anti-assignment or assignment/termination provisions, such provisions are waived
by this assignment of rights and delegation of duties.

 

 

 

E.                          ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Amended and Restated Principal Underwriting Agreement between
Lincoln Benefit Life Company (“LBL”) and ALFS, Inc. (“ALFS”) effective June 1,
2006, wherein the Principal Underwriting Agreement between LBL and ALFS
effective November 25, 1998, with respect to variable annuity contracts is
amended and restated by revising Schedule A.  To the extent that the contract
contains anti-assignment or assignment/termination provisions, such provisions
are waived by this assignment of rights and delegation of duties.

 

 

F.                          ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Principal Underwriting Agreement between Lincoln Benefit Life
Company (“LBL”) and ALFS, Inc. (f/k/a Allstate Life Financial Services, Inc.)
(“ALFS”), effective November 25, 1998, that establishes ALFS as the principal
underwriter of LBL’s variable universal life. To the extent that the contract
contains anti-assignment or assignment/termination provisions, such provisions
are waived by this assignment of rights and delegation of duties.

 

 

G.                                 ALFS hereby assigns ALFS’ rights and
delegates ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and
delegation of duties under the Executive Wholesaling Agreement between Lincoln
Benefit Life Company (“LBL”) and ALFS, Inc. (“ALFS”) effective December 19,
2005, wherein LBL and ALFS authorizes a third party to solicit sales of certain
registered life insurance and annuity contracts and to recommend the contracts
to registered representatives of such third parties.  To the extent that the
contract contains anti-assignment or assignment/termination provisions, such
provisions are waived by this assignment of rights and delegation of duties.

 

 

H.                            ALFS hereby assigns ALFS’ rights and delegates
ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and delegation
of duties under the Information Sharing Agreement (the “Agreement”) between
Allstate Insurance Company (“AIC”) and certain affiliates, effective May 1,
2009, setting forth the terms and conditions under

 

--------------------------------------------------------------------------------


 

which customer information, owned by a party to the Agreement, may be accessed
for marketing purposes by another party to the Agreement in order to comply with
certain provisions of The Fair and Accurate Credit Transaction Act of 2003. To
the extent that the contract contains anti-assignment or assignment/termination
provisions, such provisions are waived by this assignment of rights and
delegation of duties.

 

 

I.                         ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Investment Management Agreement among Allstate Investments, LLC
(“AILLC”), Allstate Insurance Company, The Allstate Corporation and certain of
its non-insurance and insurance subsidiaries (collectively, the “Allstate
Affiliates”) effective January 1, 2007, (the “Agreement”) whereby AILLC will
render investment management services and advice to the Allstate Affiliates. To
the extent that the contract contains anti-assignment or assignment/termination
provisions, such provisions are waived by this assignment of rights and
delegation of duties.

 

 

J.                        ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Marketing Agreement between Allstate Life Insurance Company, in
its capacity as successor in interest to Glenbrook Life and Annuity Company
(“ALIC”), ALFS, Inc. (“ALFS”) and Allstate Financial Services, LLC (“AFS”)
effective June 10, 2003, wherein ALIC and ALFS authorize AFS to solicit sales of
certain insurance products and group and individual insurance contracts/policies
and certificates participating therein.  To the extent that the contract
contains anti-assignment or assignment/termination provisions, such provisions
are waived by this assignment of rights and delegation of duties.

 

K.                       ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Master Wholesaling Agreement between Lincoln Benefit Life
Company (“LBL”) and ALFS, Inc. (“ALFS”) effective December 16, 2005, wherein LBL
and ALFS authorizes a third party to solicit sales of certain registered life
insurance and annuity contracts and to recommend the contracts to registered
representatives of such third parties.  To the extent that the contract contains
anti-assignment or assignment/termination provisions, such provisions are waived
by this assignment of rights and delegation of duties.

 

 

L.                     ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Principal Underwriting Agreement between Allstate Life
Insurance Company (“ALIC”) and ALFS, Inc. (“ALFS”) effective January 1, 2005,
(the “Agreement”), wherein ALIC grants to ALFS the right to be and ALFS agrees
to serve as Principal Underwriter for the sale of variable insurance products
and other insurance and investment products during the term of the Agreement. 
To the extent that the contract contains anti-assignment or

 

--------------------------------------------------------------------------------


 

assignment/termination provisions, such provisions are waived by this assignment
of rights and delegation of duties.

 

 

 

M.                         ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Selling Agreement (the “Agreement”) between Lincoln Benefit
Life Company (“LBL”), ALFS, Inc. and Allstate Financial Services, LLC (“AFS”)
effective August 2, 1999, whereby AFS will train and perform certain
administrative responsibilities and duties in connection with sales of certain
variable insurance contracts/policies as reflected in the Agreement. To the
extent that the contract contains anti-assignment or assignment/termination
provisions, such provisions are waived by this assignment of rights and
delegation of duties.

 

 

N.                                ALFS hereby assigns ALFS’ rights and delegates
ALFS’ duties to ADLLC and ADLLC accepts such assignment of rights and delegation
of duties under the Selling Agreement between Allstate Life Insurance Company of
New York (“ALNY”), ALFS, Inc. (“ALFS”), and Allstate Financial Services, LLC
(“AFS”) effective May 1, 2005, wherein ALFS, as appointed by ALNY, is the
underwriter of certain insurance products and group and individual insurance
contracts/policies and certificates participating therein (the “Contracts”), and
AFS will solicit sales of the Contracts on behalf of ALFS.  To the extent that
the contract contains anti-assignment or assignment/termination provisions, such
provisions are waived by this assignment of rights and delegation of duties.

 

 

O.                       ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Selling Agreement among Allstate Life Insurance Company
(“ALIC”), ALFS, Inc. (f/k/a Allstate Life Financial Services, Inc.) (“ALFS”) and
Allstate Financial Services, LLC (f/k/a LSA Securities, Inc.) (“AFS”) effective
July 26, 1999, pursuant to which ALIC and ALFS authorize AFS to supervise
solicitations of certain variable contracts/policies by AFS’ registered
representatives who are licensed insurance agents.  To the extent that the
contract contains anti-assignment or assignment/termination provisions, such
provisions are waived by this assignment of rights and delegation of duties.

 

 

P.                     ALFS hereby assigns ALFS’ rights and delegates ALFS’
duties to ADLLC and ADLLC accepts such assignment of rights and delegation of
duties under the Underwriting Agreement among Allstate Life Insurance Company
(“ALIC”) and Allstate Financial Advisors Separate Account I (“Separate Account”)
and ALFS, Inc. (f/k/a Allstate Life Financial Services, Inc.) (“ALFS”) effective
July 26, 1999, pursuant to which ALFS agrees to serve as principal underwriter
and distributor on an agency basis

 

--------------------------------------------------------------------------------


 

for variable insurance contracts which will be issued by ALIC through the
Separate Account.  To the extent that the contract contains anti-assignment or
assignment/termination provisions, such provisions are waived by this assignment
of rights and delegation of duties.

 

 

Q.      ALFS hereby assigns ALFS’ rights and delegates ALFS’ duties to ADLLC and
ADLLC accepts such assignment of rights and delegation of duties under the
Underwriting Agreement between Allstate Life Insurance Company of New York and
ALFS, Inc. (f/k/a Allstate Life Financial Services, Inc.) effective October 1,
1996, regarding the marketing and distribution of designated variable annuity
insurance products. To the extent that the contract contains anti-assignment or
assignment/termination provisions, such provisions are waived by this assignment
of rights and delegation of duties.

 

 

R.      ALFS hereby assigns ALFS’ rights and delegates ALFS’ duties to ADLLC and
ADLLC accepts such assignment of rights and delegation of duties under the
Underwriting Agreement between Allstate Life Insurance Company, in its capacity
as successor in interest to Glenbrook Life and Annuity Company, and ALFS, Inc.
(f/k/a Allstate Life Financial Services, Inc.) (“ALFS”) executed May 23, 1997,
and effective January 1, 1997, regarding the distribution of variable life
insurance contracts.  The agreement establishes ALFS as the underwriter for
products that require a registered broker-dealer to act as the principal
underwriter.  To the extent that the contract contains anti-assignment or
assignment/termination provisions, such provisions are waived by this assignment
of rights and delegation of duties.

 

 

S.      ALFS hereby assigns ALFS’ rights and delegates ALFS’ duties to ADLLC and
ADLLC accepts such assignment of rights and delegation of duties under the
Underwriting Agreement between Allstate Life Insurance Company, in its capacity
as successor in interest to Glenbrook Life and Annuity Company, and ALFS, Inc.
(f/k/a Allstate Life Financial Services, Inc.) (“ALFS”) executed May 23, 1997,
and effective January 1, 1997, regarding the distribution of variable annuity
products.  The agreement establishes ALFS as the underwriter for products that
require a registered broker-dealer to act as the principal underwriter.  To the
extent that the contract contains anti-assignment or assignment/termination
provisions, such provisions are waived by this assignment of rights and
delegation of duties.

T.     ALFS hereby assigns ALFS’ rights and delegates ALFS’ duties to ADLLC and
ADLLC accepts such assignment of rights and delegation of duties under the
Selling Agreement (the “Agreement”) and Addenda to the Agreement between
Allstate Life Insurance Company, in its capacity as successor in interest to
Glenbrook Life and Annuity Company (“ALIC”), ALFS, Inc. (“ALFS”) and Allstate
Financial Services, LLC (“AFS”) effective May 17, 2001, December 31, 2001, and
November 18, 2002, respectively, wherein ALIC and ALFS desire to authorize AFS
to solicit sales of certain

 

--------------------------------------------------------------------------------


 

insurance products and group and individual insurance contracts/policies and
certificates participating therein. To the extent that the contract contains
anti-assignment or assignment/termination provisions, such provisions are waived
by this assignment of rights and delegation of duties.

 

 

U.     ALFS hereby assigns ALFS’ rights and delegates ALFS’ duties to ADLLC and
ADLLC accepts such assignment of rights and delegation of duties under the
Administrative Services Agreement between Intramerica Life Insurance Company
(“Intramerica”) and ALFS, Inc. (“ALFS”) effective January 1, 2002, wherein ALFS
will serve as an underwriter and distributor of variable insurance contracts
issued by Intramerica.  Intramerica will assume financial and administrative
responsibility for the expenses and services incurred by ALFS in connection with
the contracts. To the extent that the contract contains anti-assignment or
assignment/termination provisions, such provisions are waived by this assignment
of rights and delegation of duties.

 

 

II.           MISCELLANEOUS

 

A.           No amendment to this Agreement shall be effective unless made in
writing and executed by the Parties thereto.

 

B.           ADLLC’s duties and obligations under any other agreement not
specifically listed herein shall be deemed to have been assigned and delegated
from ALFS to ADLLC and accepted by ADLLC.

 

C.        Should any provision of this Agreement be held unenforceable, those
provisions not affected by the determination of unenforceability shall remain in
full force and effect.

 

D.           This Agreement will be construed in accordance with the laws of the
State of Illinois

 

E.     This Agreement may be executed by the Parties in counterparts, each of
which shall be deemed an original.

 

F.     The descriptive headings of this Agreement are intended for reference
only and will not affect the construction or interpretation of this Agreement

 

 

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their duly authorized officers on the date first above written.

 

--------------------------------------------------------------------------------


 

 

ALLSTATE LIFE INSURANCE
COMPANY

 

 

 

 

By: /s/ Mario Rizzo

 

 

 

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

 

Date: 8/29/2011

 

 

 

 

 

 

 

 

ALLSTATE DISTRIBUTORS, LLC

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and
Assistant Treasurer

 

 

 

Date: 8/29/2011

 

 

 

 

 

ALFS, Inc.

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and
Assistant Treasurer

 

 

 

 

Date: 8/29/2011

 

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE
COMPANY OF NEW YORK

 

 

 

 

By: /s/ Mario Rizzo

 

 

 

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

 

Date: 8/29/2011

 

 

--------------------------------------------------------------------------------


 

 

CHARTER NATIONAL LIFE
INSURANCE COMPANY

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

Date: 8/29/2011

 

 

 

INTRAMERICA LIFE INSURANCE

 

COMPANY

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

Date: 8/29/2011

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

Date: 8/29/2011

 

 

 

 

 

ALLSTATE FINANCIAL SERVICES,

 

LLC

 

 

 

By: /s/ Mario Rizzo

 

 

Mario Rizzo

 

Title:

Senior Vice President and
Assistant Treasurer

 

 

 

Date: 8/29/2011

 

--------------------------------------------------------------------------------